1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     NOE ANGE GARCIA,                                    Case No. 2:19-cv-00268-KJD-DJA
4                                             Plaintiff                    ORDER
5            v.
6     JOSEPH LOMBARDO et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          According to the Clark County Detention Center inmate database and the mail

11   returned undeliverable (see ECF No. 6), Plaintiff is no longer at the address listed with

12   the Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro

13   se party must immediately file with the court written notification of any change of mailing

14   address, email address, telephone number, or facsimile number. The notification must

15   include proof of service on each opposing party or the party’s attorney. Failure to comply

16   with this rule may result in the dismissal of the action, entry of default judgment, or other

17   sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants

18   Plaintiff thirty (30) days from the date of entry of this order to file his updated address with

19   this Court. If Plaintiff does not update the Court with his current address within thirty (30)

20   days from the date of entry of this order, the Court will dismiss this action without

21   prejudice.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

24   address with the Court within thirty (30) days from the date of this order.

25   ///

26   ///

27   ///

28   ///
1           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court will dismiss this case without prejudice.
3
4           DATED THIS 19th day of August 2019.
5
6                                              DANIEL J. ALBREGTS
                                               UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
